UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-7486


STANLEY EARL CORBETT, JR.,

                Plaintiff - Appellant,

          and

CHARDAN WHITEHEAD; TIJUAN WILSON; SAMUEL MCCRAE; BILLY JOE
RIDDLE; JOHN DAVIS; HASEEM EVERETT; JEROME PETERS,

                Plaintiffs,

          v.

G. J. BRANKER; SERGEANT PRADO; OFFICER LANCASTER; OFFICER
HOLLOMAN; OFFICER HICKS; OFFICER JAMES; KENNETH LASSITER;
MICHAEL NORRIS; BRENT SOUCIER; ARTHUR MARSH; OFFICER OATES;
OFFICER BIDWELL; MARCEL COLLEYMORE; OFFICER TYSON; OFFICER
ALEXANDER,

                Defendants – Appellees,

          and

SERGEANT REED; OFFICER MOORE; OFFICER PRESS;               OFFICER
SUMMERLIN; OFFICER LASSITER; JARED WELCH; BEN              MORGAN;
OFFICER HUNT,

                Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:13-ct-03201-BO)


Submitted:   January 5, 2016                 Decided:   January 7, 2016
Before WILKINSON, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stanley Earl Corbett, Jr., Appellant Pro Se.      Judith Maria
Estevez, Assistant Attorney General, Donna Elizabeth Tanner,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Stanley Earl Corbett, Jr., seeks to appeal the district

court’s       order   granting   the        Defendants’       motion    for      summary

judgment as to Corbett’s claims in a civil rights action brought

pursuant to 42 U.S.C. § 1983 (2012).                     This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and     certain   interlocutory        and       collateral      orders,    28   U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                         The order Corbett

seeks    to    appeal   is   neither    a        final   order   nor   an   appealable

interlocutory or collateral order.                   Accordingly, we dismiss the

appeal for lack of jurisdiction.                  We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                              DISMISSED




                                             3